Title: To Thomas Jefferson from J. Phillipe Reibelt, 13 December 1804
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore, Libraire de Levrault, Schoell et Comp. a Paris,le 13e Dec. 1804
                  
                  Le dernier Exemplaire, qui me restoit, des Plans des Maisons de Paris—n’a certainement pú être mieux placès que dans Votre bibliothéque.
                  Je n’en ai plus, mais j’en attends et j’aurois l’honneur de Vous en envoyer 2 Exempl. aussitot, que je les aurai recûs.
                  J’ai encore un Exemplaire de l’histoire naturelle de la Montagne de S. Pierre &  par Faujas &c.—N’en pourriez Vous pas en disposer? 
                  Je suis très respectueusement Votre Excellence Tr. hbl et tr. Obt str
                  
                     Reibelt 
                     
                  
               